Citation Nr: 1129264	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a rating reduction from 40 percent to 20 percent effective May 1, 2008, for a lumbosacral spine disability was warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO proposed to reduce the disability rating assigned for the Veteran's service-connected lumbosacral spine disability from 40 percent to 20 percent.  The RO implemented this rating reduction in a February 2008 rating decision, assigning a 20 percent rating for the Veteran's service-connected lumbosacral spine disability effective May 1, 2008.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran also has contended that her service-connected lumbosacral spine disability is more disabling than currently evaluated.  To date, the RO has not adjudicated this claim.  Accordingly, the Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In March 1993, the RO granted service connection for a lumbosacral spine disability, assigning a 10 percent rating effective December 9, 1992.

2.  In April 2005, the RO assigned a 40 percent rating for the Veteran's service-connected lumbosacral spine disability effective August 10, 2004.

3.  In February 2008, the RO reduced the disability rating from 40 percent to 20 percent effective May 1, 2008, for the Veteran's service-connected lumbosacral spine disability.

4.  Evidence establishing improvement in the Veteran's lumbosacral spine disability was not of record at the time of the February 2008 rating decision.


CONCLUSION OF LAW

The reduction from 40 percent to 20 percent effective May 1, 2008, for a lumbosacral spine disability was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237-5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to restoration of a 40 percent rating for a lumbosacral spine disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this rating reduction claim.

The Veteran contends that the reduction from 40 percent to 20 percent effective May 1, 2008, for her service-connected lumbosacral spine disability was improper because the medical evidence did not show any improvement in this disability.  She also contends that the March 2007 VA examination results (which formed the basis for the rating reduction) did not reflect the severity of her service-connected lumbosacral spine disability and were not in accord with VA examination findings obtained before and after March 2007.  Instead, she contends that her service-connected lumbosacral spine disability has not improved and the 40 percent rating should be restored.

As noted above, in February 1993, the RO granted service connection for a lumbosacral spine disability, assigning a 10 percent rating effective December 9, 1992.  This decision was issued to the Veteran and her service representative in  March 1993.  It was not appealed and became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992), currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  In March 2005, the RO assigned a higher 40 percent rating for the Veteran's service-connected lumbosacral spine disability effective August 10, 2004.  This decision also was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2010).  

In this case, the RO notified the Veteran in the narrative for the May 2007 rating decision that it was taking adverse action by reducing the disability rating assigned for her service-connected lumbosacral spine disability .  It appears that the RO reduced this disability rating based on the Veteran's March 2007 VA examination.  The Veteran was given a period of 60 days to submit evidence showing that the disability rating should not be reduced.  She submitted such evidence and also appeared at a pre-determination hearing held at the RO in September 2007.  There is no indication in the claims file that the RO did not comply with the specific notice provisions applicable to rating reductions.  Id.  See also 38 C.F.R. § 3.105(e).

With respect to whether the evidentiary requirements for reducing the disability rating have been met in this case, the Board notes that 38 C.F.R. § 3.344 regarding stabilization of disability ratings is not for application, since the 40 percent rating had not been in effect for a period in excess of 5 years.  The 40 percent rating was in effect only from August 10, 2004, until the reduction effective May 1, 2008.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As relevant to this appeal, the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned under the General Rating Formula for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See generally 38 C.F.R. § 4.71a, DC's 5235-5243.

The Board finds that the evidence supports restoring a 40 percent rating effective May 1, 2008, for the Veteran's service-connected lumbosacral spine disability.  The Board notes initially that the rating reduction from 40 percent to 20 percent effective May 1, 2008, for the Veteran's service-connected lumbosacral spine disability is void because the provisions of 38 C.F.R. § 3.344 were not considered by the RO.  See 38 C.F.R. § 3.344.  The Veteran was not given notice of 38 C.F.R. § 3.344 in the October 2008 statement of the case (SOC) or in the June 2009 supplemental statement of the case (SSOC).  The RO also made no findings of any actual improvement in the Veteran's service-connected lumbosacral spine disability as opposed to finding that this disability did not meet the criteria for a 40 percent rating in May 2008 or since that date (as the RO determined in the SOC and SSOC).  See 38 C.F.R. § 3.344(c).  The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See, for example, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Given the RO's procedural errors in promulgating the challenged rating reduction in this case, the Board finds that restoration of a 40 percent rating effective May 1, 2008, for the Veteran's service-connected lumbosacral spine disability is warranted.

The Veteran also is entitled to restoration of a 40 percent rating effective May 1, 2008, for her service-connected lumbosacral spine disability because there was no evidence of actual improvement in this disability at the time of the February 2008 rating decision which implemented the challenged rating reduction.  The competent evidence, including post-reduction evidence favorable to restoring the rating, shows instead that the Veteran's service-connected lumbosacral spine disability had not improved.  See Dofflemeyer, 2 Vet. App. at 277.  The Veteran has contended that her service-connected lumbosacral spine disability has been severely disabling since April 2005, when she was awarded a 40 percent rating for this disability, and throughout the appeal period.  As noted elsewhere, the Veteran also has contended that the March 2007 VA examination (which formed the basis for the RO's rating reduction in February 2008) did not reflect accurately the severity of her service-connected lumbosacral spine disability because it was inconsistent with findings obtained on VA examinations in January 2005 and in May 2009.

The competent evidence shows that, on private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in January 2005, there was moderate posterior focal protrusion of disc material at L4-5 which "probably represents" moderate focal disc herniation and a desiccated disc at L4-5.

On VA examination in January 2005, the Veteran complained of worsening low back pain which occurred on a daily basis and was manifested by a burning sensation with numbness and tingling beginning in her low back and going up her spine and in to her shoulders.  She was unable to stand for longer than 20 minutes after which she had to sit down.  Physical examination showed she was somewhat distressed with a slow antalgic gait and became "significantly distressed coming to a point of nearly tears when asked to do even simple maneuvers like straightening out both legs in a seated position" during the examination.  Range of motion testing of the lumbar spine showed forward flexion limited to 20 degrees secondary to pain; at that point, the Veteran stated that she could no longer bend forward.  Extension was limited to 5 degrees secondary to pain.  Lateral flexion was limited severely to 5-10 degrees in both directions secondary to pain.  Left and right lateral rotation was to 25 degrees with minimal difficulty although it was performed "somewhat slowly."  Although straight leg raising was negative, the Veteran complained of severe low back pain and was unable to reach full extension in either position.  She reported experiencing tenderness to palpation in the lumbar spine.  Internal and external hip rotation in a seated position were performed "with some hesitation" but no complaints of low back pain.  X-rays of the lumbar spine were negative.  The VA examiner concluded that the Veteran's physical examination results "appeared to be somewhat out of proportion when examined in the office today."  The assessment was low back pain.

In a March 2005 addendum to the January 2005 VA examination report, the VA examiner stated that, after reviewing the Veteran's claims file and an MRI scan of her lumbar spine, his original assessment from January 2005 remained unchanged.  The VA examiner again noted that "[the Veteran's] physical findings were out of proportion to her radiographic findings" at the January 2005 VA examination. 
 
On VA examination in March 2007, the Veteran complained of low back pain.  She reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  She described her low back pain as burning, moderate, daily, lasting for hours, and radiating in to the left leg.  The Veteran also reported experiencing 6 incapacitating episodes of low back pain lasting for 1-3 days at a time in the previous 12 months.  Physical examination showed no spasm, atrophy, guarding, pain with motion, tenderness, weakness, abnormal gait or spinal contour, normal posture and head position, no abnormal spinal curvatures, full strength, no muscle atrophy, and no ankylosis.  Range of motion testing of the thoracolumbar spine showed flexion to 60 degrees with pain beginning at 30 degrees actively and passively with pain on motion and pain after repetitive use with no additional limitation of motion.  Extension was to 20 degrees actively and passively with pain beginning at 10 degrees and pain on active and passive motion and after repetitive use with no additional limitation of motion.  Lateral rotation as 80 degrees with pain beginning at 60 degrees and pain on active and passive motion and after repetitive use with no additional limitation of motion.  X-rays showed moderate increased multi-level degenerative disc disease/degenerative joint disease of the lumbar spine.  The Veteran stated that she had lost 2 weeks of work in the previous 12 months due to her service-connected lumbosacral spine disability.  The diagnosis was degenerative disc disease of the lumbar spine associated with low back pain.

In an August 2007 statement, the Veteran disputed the RO's proposed rating reduction for her service-connected lumbosacral spine disability.  She stated that this disability had not improved and was manifested by "persistent back pain daily" and "distressing and uncomfortable anguish."  She experienced daily intense burning, numbness, aching, tingling, stiffness, and soreness in her low back and occasional "debilitating" back spasms.  She also stated that her service-connected lumbosacral spine disability frequently interfered with her sleep.   

The Veteran testified at her RO hearing in September 2007 that she was experiencing a stabbing pain across the lower part of her low back, numbness going down her legs past her hips, and a tingling going up her spine during the hearing itself.  She also testified that her low back pain had been consistent throughout all of her VA examinations.  She testified further that her low back pain was constant, daily, and radiating in to her legs and shoulders.  She also testified further that she could not bend and had problems stooping as a result of her service-connected lumbosacral spine disability.  

In an October 2007 statement, the Veteran listed multiple limitations she felt had been imposed on her by her service-connected lumbosacral spine disability.  These limitations included an inability to stand or sit for more than 10 minutes.  She experienced a severe backache every day, especially in her lower back, tingling along the entire spine, a burning sensation over the entire back and both of her shoulders, stabbing pain, numbness in the lower back, muscle spasms, and stiffness.  

On private outpatient treatment on April 9, 2008, the Veteran complained of back pain radiating in to her bilateral lower extremities.  She stated that her low back pain was worse with activity, better with rest, but was present constantly.  Physical examination showed a normal gait, no asymmetry or deformity of the lumbar spine, a level pelvis and shoulders, no evidence of motor disturbance on heel-toe walking, and no pain and spasms in the muscles of the lumbar spine except in the left paraspinal muscle and right sciatic notch.  Range of motion testing of the lumbar spine showed flexion to 70 degrees, extension to 20 degrees with pain, and lateral bending to 30 degrees in each direction.  Straight leg raising was negative bilaterally.  There was full strength and normal sensation and reflexes.  X-rays showed moderate disc degeneration at L5-S1 and L4-5 with retrolisthesis at L4-5.  The impressions were lumbar disc disease and lumbar radiculitis.

On April 16, 2008, the Veteran complained of aching  low back pain which worsened with activity.  Physical examination showed she was in no acute distress, mild myofascial pain and spasms in the low lumbar spine and sciatic notch on the left, and mild pain over the sacroiliac joint.  An MRI scan of the Veteran's lumbar spine showed a broad posterior disc protrusion at L4-5 with mild spinal stenosis and early facet joint arthropathy.  The private physician reviewed the Veteran's MRI scan and stated that this showed mild retrolisthesis at L4-5 with facet hypertrophy.  The impressions were lumbar stenosis, lumbar herniated nucleus pulposus (HNP) at L4-5, and lumbar instability.

In September 2008, the Veteran complained of "a great deal of discomfort" in her lower back with pain and stiffness from the middle to lower back which was worsening.  She stated that her low back pain made walking and bending "very difficult."  She rated her low back pain as 9/10 on a pain scale (with 10/10 being the worst pain) and 8/10 on average.  Physical examination showed diffuse tension and tenderness in several muscles of the lumbar spine.  Range of motion testing of the thoracolumbar spine showed flexion to 72 degrees with pain, extension to 20 degrees with stiffness, right lateral flexion to 25 degrees with pain, left lateral flexion to 28 degrees with pain in right gluteal region, right rotation to 26 degrees with pain in lower right scapula, and left rotation to 20 degrees with stiffness.  X-rays showed compressed intervertebral disc spacing at L4-L5 and L5-S1.  The impressions were lumbar nerve root compression and lumbar ligament instability.  

On VA examination in May 2009, the Veteran complained of daily low back pain which she rated as 6-7/10 on a pain scale that radiated from her bilateral low paraspinal muscles in to both buttocks.  It was noted that the Veteran "has quite a high tolerance for pain."  She reported that she could sit for 15-30 minutes but then had to get up and walk around to loosen up her back.  She denied any bowel or bladder problems.  She also reported experiencing low back pain every night and had to sleep in the fetal position with a pillow between her knees.  She also experienced periodic flare-ups of low back pain that put her in bed for 1-2 days and this had occurred for a total of 2 weeks in the past year.  The Veteran reported a history of decreased motion, stiffness, spasms, and pain in the lower left greater than right paraspinal region which was constant, deep, stabbing, aching, and occurred daily.  She had severe flare-ups of low back pain every 1-2 months which lasted 1-2 days and were incapacitating.  The Veteran stated that, for 2 days every 2 months, she was incapacitated by low back pain and stayed in bed.

Physical examination in May 2009 showed normal posture and head position, an antalgic gait, lumbar flattening, no ankylosis, muscle spasm, guarding, pain with motion, tenderness, weakness, full strength, normal muscle tone and no muscle atrophy, and normal sensation and reflexes.  Range of motion testing of the thoracolumbar spine showed flexion to 32 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 15 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 10 degrees.  There was objective evidence of pain on active range of motion testing and pain following repetitive motion without additional limitation of motion.  X-rays of the lumbar spine taken in March 2007 were reviewed and showed increased degenerative disease and facet disease.  The VA examiner stated that the Veteran's incapacitating episodes of low back pain were due to intervertebral disc syndrome (IVDS).  The Veteran had lost 4 weeks of work due to incapacitating episodes of low back pain in the previous 12 months.  The diagnoses were moderate to severe degenerative joint disease of the lumbosacral spine with continued moderate low back pain and incapacitating flare-ups every 2 months which lasted for 24-36 hours and lumbosacral spine degenerative joint disease.

The Board acknowledges the Veteran's assertions that her service-connected lumbosacral spine disability has not improved, and, as a result, the rating reduction from 40 percent to 20 percent effective May 1, 2008, was not warranted.  The Board also acknowledges the Veteran's assertions that the March 2007 VA examination (which prompted the RO's rating reduction) did not reflect accurately the severity of her service-connected lumbosacral spine disability.  In reviewing the competent evidence of record in this case, the Board notes that the range of motion testing results obtained on VA examination in March 2007 (flexion to 60 degrees) are not in accord with prior range of motion testing results obtained on VA examination in January 2005 (flexion to 20 degrees) or subsequent range of motion testing results obtained on VA examination in May 2009 (flexion to 32 degrees).  The reasons for this apparent discrepancy in range of motion testing results for the Veteran's lumbar spine are not clear from a review of the claims file.  

The Board finds the January 2005 and May 2009 VA examination results to be more probative on the issue of whether the rating reduction from 40 percent to 20 percent for the Veteran's service-connected lumbosacral spine disability was supported by the evidence of record.  The Board notes in this regard that the VA examiner concluded in January 2005 that the Veteran's physical examination findings were "out of proportion" to her negative lumbar spine x-rays.  It is not clear what the VA examiner meant by this statement, especially in light of the range of motion testing results obtained at that examination which showed severely limited forward flexion of the Veteran's lumbar spine.  The January 2005 and May 2009 VA examination results also are more probative than the VA examination results obtained in March 2007 (which formed the basis for the RO's rating reduction) because they are consistent with each other and demonstrate continued severely limited forward flexion of the Veteran's lumbar spine.  Given that the Veteran has maintained consistently in her lay statements and Board hearing testimony that her service-connected lumbosacral spine disability has not improved, and given that she never reported to any of her VA examiners in January 2005, March 2007, or May 2009, that her low back symptomatology had improved, the Board finds that the March 2007 VA examination results are less than probative on the issue of the propriety of the rating reduction for the Veteran's service-connected lumbosacral spine disability.  Because the competent and probative evidence of record, including the January 2005 and May 2009 VA examinations, did not show any improvement in the Veteran's service-connected lumbosacral spine disability, the Board finds that the rating reduction from 40 percent to 20 percent effective May 1, 2008, was not warranted.

The Board does not hold, nor does it intend to suggest, in this decision that the rating reduction proposed in May 2007 and implemented by the RO in February 2008 did not comply with the notice provisions for rating reduction claims outlined in 38 C.F.R. §§ 3.103(b)(2) and 3.105(e).  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2010).  The Board reiterates that the RO properly notified the Veteran in May 2007 that it was taking adverse action by reducing the disability rating assigned for her service-connected lumbosacral spine disability, gave her a period of 60 days to submit evidence showing that the disability rating should not be reduced, and held a pre-determination hearing in September 2007.  Id.  The Board has found that the RO applied the incorrect standard in implementing the rating reduction from 40 percent to 20 percent effective May 1, 2008, for the Veteran's service-connected lumbosacral spine disability, rendering the rating reduction void ab initio.


ORDER

The rating reduction from 40 percent to 20 percent for a lumbosacral spine disability was not warranted, and a 40 percent rating is restored effective May 1, 2008.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


